DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant's arguments filed on 12/17/2021 have been fully considered but they are not persuasive.
Applicant argued that Ring does not teach the limitation: “wherein a space is left between the U shaped portion of the anti-wear device and the bottom of the notch of the support. Examiner respectfully disagrees. Ring in Fig. 5 shows a space between the anti-wear device and the support as shown in the figure below:

    PNG
    media_image1.png
    402
    534
    media_image1.png
    Greyscale


Ring further discloses the claimed space in Figures 6-7:

    PNG
    media_image2.png
    492
    684
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ring (US 8,899,914) in view of Dervaux et al. (US 2007/0231150 A1) hereinafter Dervaux.
Regarding claim 1, Ring teaches a turbomachine ring (Figs. 1-8), comprising:

one or more sectors (29) forming an annulus configured to embody a segment of air stream (Figs. 1, 5; Col. 3, line 33-Col. 4, line 36), each sector comprising a hook (34, 36) protruding in the direction of the support and engaging the notch of the support, and
an anti-wear device (reference 42 in Fig. 5; reference 100 in Fig. 7) having a U shaped portion provided in the notch of the support (Fig. 5 and 7) and pressed at least against the radially external surface of the notch, and a tab (Figs. 5, 7 and  Ring, annotated Fig. 5 below), continuously extending the U shaped portion and pressed against the frontal surface of the support (Figs. 5, 7 and  Ring, annotated Fig. 5 below),
wherein a space  is left between the U shaped portion of the anti-wear device and the bottom of the notch of the support (See space 37 in Figs. 7 and 6) (Col. 4, lines 1-9). This space is also shown in Fig. 5 as depicted below.

    PNG
    media_image3.png
    856
    931
    media_image3.png
    Greyscale


    PNG
    media_image1.png
    402
    534
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    492
    684
    media_image2.png
    Greyscale


Ring does not specify that the tab portion is fastened to the frontal surface.
However, Dervaux teaches a liner (6) for use in a turbomachine (1-5) (para. 0041). The liner comprises a tab portion (13) which is pressed and fastened (liner 6 is welded to the rim 14 at a number of points. See paras. 0053-0054) against a frontal surface of a rim formed by a turbine nozzle (para. 0042; Figs. 3-5).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to fasten the tab portion of the anti-wear device of Ring to the frontal surface of the support as taught by Dervaux in order to hold the tab portion onto the frontal surface during operation of the turbomachine thereby avoiding separation of the wear liner from the ring and support (Dervaux, para. 0054).

Regarding claim 2, Ring as modified by Dervaux teaches all the claimed limitations as stated above in claim 1. Ring as modified by Dervaux further teaches the U shaped portion of the anti-wear device is under elastic constraint (the anti-wear device being a spring would be under elastic constraint when positioned in the notch) (Ring, Col. 5, lines 27-38).
Regarding claim 3, Ring as modified by Dervaux teaches all the claimed limitations as stated above in claim 1. Ring as modified by Dervaux further teaches the tab portion of the anti-wear device is under elastic constraint (the anti-wear device being a spring would be under elastic constraint when positioned in the notch) (Ring, Col. 5, lines 27-38).
Regarding claim 5, Ring as modified by Dervaux teaches all the claimed limitations as stated above in claim 1. Ring as modified by Dervaux further teaches the tab portion of the anti-wear device is fastened to the frontal surface of the support by welding points (Dervaux, paras. 0053-0054).
Regarding claim 11, Ring as modified by Dervaux teaches all the claimed limitations as stated above in claim 1. Ring as modified by Dervaux further a turbomachine (Ring, Figs. 1, 5; Col. 3, line 33-Col. 4, line 36).
Regarding claim 12, Ring teaches a method of repairing a turbomachine ring comprising:
an essentially cylindrical support (28) (Figs. 1, 5; Col. 3, line 33-Col. 4, line 36)  including a frontal surface wherein a notch (35, 37) is formed (Fig. 5 and Ring, 
one or more sectors (29) forming an annulus configured to embody a segment of air stream (Figs. 1, 5; Col. 3, line 33-Col. 4, line 36), each sector comprising a hook (34, 36) protruding in the direction of the support and engaging the notch of the support,
the repairing method comprises:
placing an anti-wear device (42) having a U shaped portion and a tab portion in the notch (Fig. 5), pressing the tab portion of the anti-wear device to the frontal surface of the support (Figs. 5, 7 and  Ring, annotated Fig. 5 above), 
wherein a space  is left between the U shaped portion of the anti-wear device and the bottom of the notch of the support (See space 37 in Figs. 7 and 6) (Col. 4, lines 1-9). This space is also shown in Fig. 5 as depicted above.
Ring does not specify that the tab portion is fastened to the frontal surface and machining the notch.
However, Dervaux teaches a liner (6) for use in a turbomachine (1-5) (para. 0041). The liner comprises a tab portion (13) which is pressed and fastened (liner 6 is welded to the rim 14 at a number of points. See paras. 0053-0054) against a frontal surface of a rim formed by a turbine nozzle (para. 0042; Figs. 3-5).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to fasten the tab portion of the anti-wear device of Ring to the frontal surface of the support as taught by Dervaux in order to hold the tab portion onto the frontal surface during operation of the turbomachine thereby avoiding separation of the wear liner from the ring and support (Dervaux, para. 0054).

However Dervaux further teaches grinding down the tab (13) by machining (para. 0062). Here is a teaching that manufacturing turbomachine component by machining is well known in the art.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Ring by constructing the notch using machining as further taught by Dervaux for the simple reason of forming the notch.
Regarding claim 13, Ring as modified by Dervaux teaches all the claimed limitations as stated above in claim 2. Ring as modified by Dervaux further teaches the tab portion of the anti-wear device is under elastic constraint (the anti-wear device being a spring would be under elastic constraint when positioned in the notch) (Ring, Col. 5, lines 27-38).
Regarding claim 14, Ring as modified by Dervaux teaches all the claimed limitations as stated above in claim 13. Ring as modified by Dervaux further teaches the tab portion of the anti-wear device is fastened to the frontal surface of the support by welding points (Dervaux, paras. 0053-0054).
Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ring in view of Dervaux and further in view of Fluehs et al. (US 2017/0130859 A1) hereinafter Fluehs.
Ring as modified by Dervaux teaches all the claimed limitations as stated above in claims 5 and 14. Ring as modified by Dervaux fails to teach the welding point are type obtained by capacitor welding points.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to weld the anti-wear device of Ring as modified to the frontal surface using a capacitor discharge welding as taught by Fluehs since it is known in the art that a capacitor discharge welding does not require robust power supply.
Claim is 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ring in view of Dervaux and further in view of Baumas et al (US 2012/0128481 A1) hereinafter Baumas.
Ring as modified by Dervaux teaches all the claimed limitations as stated above in claim 1. Ring as modified by Dervaux teaches all the claimed does not specifically state that the thickness of the anti-wear device is comprised between 0.1 mm and 1 mm.
However, Baumas teaches an anti-wear device (13) for use in a turbomachine (Figs. 1-6; para. 0038), the anti-wear device having a U shaped portion and a tab portion (Figs. 1-6; para. 0038). Baumas further discloses that the anti-wear device has a thickness between 0.05 mm and 0.4 mm (para. 0019).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Ring as modified such the anti-wear device has a thickness as taught by Baumas as all claimed part were known and would have 
Further, obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F .2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05 (I).
Claim 8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ring in view of Dervaux and further in view of Langlois et al. (US 2013/0209249 A1) hereinafter Langlois.
Ring as modified by Dervaux teaches all the claimed limitations as stated above in claim 1. Ring as modified by Dervaux does not specifically state that the anti-wear device has a hardness less than that of the support and less than that of the hooks.
However, Langlois teaches an anti-wear for use in a turbomachine, the turbomachine comprising a support (32), a ring having a hook (34) and the support defining a notch (Figs. 1-2). The anti-wear (42) device is disposed in the notch and made from material that wears more easily in rubbing than the materials of the hooks (para. 0033). Note that the anti-wear device is also in contact with the support and thus wears more easily than the materials of the support. The hardness of the anti-wear device is therefore less than the hardness of both the hooks and the support.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Ring by forming the anti-wear device with a material having a hardness less than the hardness of both the hooks and the support as taught by Langlois in order for the support and the ring to withstand high .
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ring in view of Dervaux and  Paprotna et al. (US 2004/0052637 A1) hereinafter Paprotna and further in view of Hoffmueller et al. (US 4,980,241). 
Regarding claim 9, Ring as modified by Dervaux teaches all the claimed limitations as stated above in claims 1 and 17 including the anti-wear device comprises a base element taking the form of section having a U shaped portion and a tab portion (Ring, annotated FIG. 5 above).
Ring fails to teach an additional element in the shape of U provided in the interior of the of the base element, wherein the additional element has a hardness less than that of the base element.
However, Paprotna teaches an anti-wear device for use in a turbomachine comprising: a base element (26) having a U shaped portion (Fig. 2) and an additional element (46) disposed inside the U shaped portion of the base element (Fig. 2) and provide “more durable wear surface to contact of the turbine components 10 and 12” (para. 0025). Paprotna further states that the anti-wear device is made of cobalt-based superalloy (para. 0022) and the additional element made from flexible interwoven fibers made of metals (para. 0025). Note that the hardness of fiber metal is less than the hardness of cobalt.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Ring by providing an additional 
Regarding claim 10, Ring as modified by Dervaux, Paprotna and Hoffmueller teaches all the claimed limitations as stated above in claim 9. Ring as modified by Dervaux, Paprotna and Hoffmueller further teaches the additional element takes the form a section distinct from the base element (Paprotna, Fig. 2).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ring in view of Dervaux and Fluehs and further in view of Baumas.
Ring as modified by Dervaux and Fluehs teaches all the claimed limitations as stated above in claim 15. Ring as modified by Dervaux teaches all the claimed does not specifically state that the thickness of the anti-wear device is comprised between 0.1 mm and 1 mm.
However, Baumas teaches an anti-wear device (13) for use in a turbomachine (Figs. 1-6; para. 0038), the anti-wear device having a U shaped portion and a tab portion (Figs. 1-6; para. 0038). Baumas further discloses that the anti-wear device has a thickness between 0.05 mm and 0.4 mm (para. 0019).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Ring as modified such the anti-wear device has a thickness as taught by Baumas as all claimed part were known and would have yielded none but an expected result; namely reducing wearing between the support and the ring.
Further, obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA In re Woodruff, 919 F .2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05 (I).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ring in view of Dervaux , Fluehs, Baumas and further in view of Langlois.
Ring as modified by Dervaux, Fluehs and Baumas teaches all the claimed limitations as stated above in claim 16 . Ring as modified by Dervaux, Fluehs and Baumas does not specifically state that the anti-wear device has a hardness less than that of the support and less than that of the hooks.
However, Langlois teaches an anti-wear for use in a turbomachine, the turbomachine comprising a support (32), a ring having a hook (34) and the support defining a notch (Figs. 1-2). The anti-wear (42) device is disposed in the notch and made from material that wears more easily in rubbing than the materials of the hooks (para. 0033). Note that the anti-wear device is also in contact with the support and thus wears more easily than the materials of the support. The hardness of the anti-wear device is therefore less than the hardness of both the hooks and the support.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Ring by forming the anti-wear device with a material having a hardness less than the hardness of both the hooks and the support as taught by Langlois in order for the support and the ring to withstand high stress and the anti-wear device be replaceable during maintenance operation (Langlois, para. 0033).
Claims 18-19, is/are rejected under 35 U.S.C. 103 as being unpatentable over Ring in view of Dervaux , Fluehs, Baumas and Langlois and Paprotna and further in view of Hoffmueller.
Regarding claim 18, Ring as modified by Dervaux , Fluehs, Baumas and Langlois teaches all the claimed limitations as stated above in claim 17 including the anti-wear device comprises a base element taking the form of section having a U shaped portion and a tab portion (Ring, annotated FIG. 5 above).
Ring as modified by Dervaux , Fluehs, Baumas and Langlois fails to teach an additional element in the shape of U provided in the interior of the of the base element, wherein the additional element has a hardness less than that of the base element.
However, Paprotna teaches an anti-wear device for use in a turbomachine comprising: a base element (26) having a U shaped portion (Fig. 2) and an additional element (46) disposed inside the U shaped portion of the base element (Fig. 2) and provide “more durable wear surface to contact of the turbine components 10 and 12” (para. 0025). Paprotna further states that the anti-wear device is made of cobalt-based superalloy (para. 0022) and the additional element made from flexible interwoven fibers made of metals (para. 0025). Note that the hardness of fiber metal is less than the hardness of cobalt.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further Ring by providing an additional element in the U-shaped portion of the base element in order to provide more durable wear surface to contact of the support and the ring (Paprotna, para. 0025).

However, Hoffmueller teaches an anti-wear devise for use in a turbomachine between a disk and a blade root (Fig. 1). The anti-wear device is formed of multi-ply foil layers having a U shaped disposed in each other (Fig. 1, Col. 5, lines 20-46).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Ring such that the additional element is a U shape as taught by Hoffmueller as all claimed parts were known and would have yield none but an expected result; namely the additional element with U shape providing more durable wear surface.
Regarding claim 19, Ring as modified by Dervaux, Fluehs, Baumas, Langlois Paprotna and Hoffmueller teaches all the claimed limitations as stated above in claim 18. Ring as modified by Dervaux, Fluehs, Baumas, Langlois, Paprotna and Hoffmueller further teaches the additional element takes the form a section distinct from the base element (Paprotna, Fig. 2).
Regarding claim 20, Ring as modified by Dervaux, Fluehs, Baumas, Langlois Paprotna and Hoffmueller teaches all the claimed limitations as stated above in claim 19. Ring as modified by Dervaux, Fluehs, Baumas, Langlois, Paprotna and Hoffmueller further teaches a turbomachine (Ring, Fig. 1).
Claim 21, is/are rejected under 35 U.S.C. 103 as being unpatentable over Ring in view of Dervaux , Fluehs, Baumas , Langlois and Paprotna and further in view of Hoffmueller.
Ring teaches a turbomachine ring (Figs. 1-8), comprising:

one or more sectors (29) forming an annulus configured to embody a segment of air stream (Figs. 1, 5; Col. 3, line 33-Col. 4, line 36), each sector comprising a hook (34, 36) protruding in the direction of the support and engaging the notch of the support, and
an anti-wear device (reference 42 in Fig. 5; reference 100 in Fig. 7) having a U shaped portion provided in the notch of the support (Fig. 5 and 7) and pressed at least against the radially external surface of the notch, and a tab (Figs. 5, 7 and  Ring, annotated Fig. 5 above), continuously extending the U shaped portion and pressed against the frontal surface of the support (Figs. 5, 7 and  Ring, annotated Fig. 5 below),
wherein a space  is left between the U shaped portion of the anti-wear device and the bottom of the notch of the support (See space 37 in Figs. 7 and 6) (Col. 4, lines 1-9). This space is also shown in Fig. 5 as depicted above;
wherein the U shape portion of the anti-wear device is under elastic constraint and wherein the tab portion of the anti-wear device is under elastic constraint (the anti-wear device being a spring would be under elastic constraint when positioned in the notch) (Col. 5, lines 27-38).
Ring does not specify that the tab portion is fastened to the frontal surface of the support by welding points; wherein the welding points are of a type obtained by capacitor discharge; wherein a thickness of the anti-wear device is between 0.1 mm and 
However, Dervaux teaches a liner (6) for use in a turbomachine (1-5) (para. 0041). The liner comprises a tab portion (13) which is pressed and fastened (liner 6 is welded to the rim 14 at a number of points (welding points). (See paras. 0053-0054) against a frontal surface of a rim formed by a turbine nozzle (para. 0042; Figs. 3-5). Dervaux further teaches 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to fasten the tab portion of the anti-wear device of Ring to the frontal surface of the support as taught by Dervaux in order to hold the tab portion onto the frontal surface during operation of the turbomachine thereby avoiding separation of the wear liner from the ring and support (Dervaux, para. 0054).
Ring as modified by Dervaux fails to teach the wherein the welding points are of a type obtained by capacitor discharge.
However, Fluehs teaches a turbomachine wherein a sealing element (20) is welded at a connection support (22) (Figs. 1-2) (para. 0032). In Fluehs, the sealing 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to weld the anti-wear device of Ring as modified to the frontal surface using a capacitor discharge welding as taught by Fluehs since it is known in the art that a capacitor discharge welding does not require robust power supply.
Ring as modified by Dervaux and Fluehs does not specifically state that the thickness of the anti-wear device is comprised between 0.1 mm and 1 mm.
However, Baumas teaches an anti-wear device (13) for use in a turbomachine (Figs. 1-6; para. 0038), the anti-wear device having a U shaped portion and a tab portion (Figs. 1-6; para. 0038). Baumas further discloses that the anti-wear device has a thickness between 0.05 mm and 0.4 mm (para. 0019).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Ring as modified such the anti-wear device has a thickness as taught by Baumas as all claimed part were known and would have yielded none but an expected result; namely reducing wearing between the support and the ring.
Further, obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F .2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05 (I).

However, Langlois teaches an anti-wear for use in a turbomachine, the turbomachine comprising a support (32), a ring having a hook (34) and the support defining a notch (Figs. 1-2). The anti-wear (42) device is disposed in the notch and made from material that wears more easily in rubbing than the materials of the hooks (para. 0033). Note that the anti-wear device is also in contact with the support and thus wears more easily than the materials of the support. The hardness of the anti-wear device is therefore less than the hardness of both the hooks and the support.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Ring by forming the anti-wear device with a material having a hardness less than the hardness of both the hooks and the support as taught by Langlois in order for the support and the ring to withstand high stress and the anti-wear device be replaceable during maintenance operation (Langlois, para. 0033).
Ring as modified by Dervaux, Fluehs and Baumas and Langlois fails to teach an additional element in the shape of U provided in the interior of the of the base element, wherein the additional element has a hardness less than that of the base element.
However, Paprotna teaches an anti-wear device for use in a turbomachine comprising: a base element (26) having a U shaped portion (Fig. 2) and an additional element (46) disposed inside the U shaped portion of the base element (Fig. 2) and provide “more durable wear surface to contact of the turbine components 10 and 12” 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further Ring by providing an additional element in the U-shaped portion of the base element in order to provide more durable wear surface to contact of the support and the ring (Paprotna, para. 0025).
Ring a modified by Dervaux Fluehs, Baumas, Langlois and Paprotna fails to teach the additional element has a U shape. 
However, Hoffmueller teaches an anti-wear devise for use in a turbomachine between a disk and a blade root (Fig. 1). The anti-wear device is formed of multi-ply foil layers having a U shaped disposed in each other (Fig. 1, Col. 5, lines 20-46).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Ring such that the additional element is a U shape as taught by Hoffmueller as all claimed parts were known and would have yield none but an expected result; namely the additional element with U shape providing more durable wear surface.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXIME M ADJAGBE whose telephone number is (571)272-4920. The examiner can normally be reached M-F: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/MAXIME M ADJAGBE/Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745